December 19, 2012 All Securities Commissions Dear Sirs: We wish to advise you of the following dates with respect to our upcoming meeting of shareholders: Meeting Type: Annual Meeting Date: March 6, 2013 Record Date for Notice: January 17, 2013 Record Date for Voting: January 17, 2013 Beneficial Determination Date: January 17, 2013 Securities entitled to receive Notice of, and Vote at the meeting: Common CUSIP Number: 65563C105 Yours very truly, NORDION INC. /s/ Sandra Lett Sandra Lett Law Clerk
